Citation Nr: 1044393	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-29 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from April 1952 to May 1956.  
His primary military occupational specialty was that of 
engineerman in the Navy.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2009 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The presence of a chronic, identifiable lung disorder has not 
been established.


CONCLUSION OF LAW

The claimed lung disorder is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for a lung disorder.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In May 2008, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and set forth the criteria, 
generally, for rating service-connected disabilities and 
assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment at the University of Missouri from April 
1991 to June 2008; reflecting his treatment by K. N. A., M.D. 
from April 1992 to January 2005; records reflecting his treatment 
at the University of Iowa in December 1993; and records 
reflecting his treatment by VA from April 2007 to May 2009.  

In August 2010, VA examined the Veteran to determine the nature 
and etiology of any lung disorder found to be present.  The VA 
examination reports reflect that the examiners reviewed the 
Veteran's medical history, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examination was adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Facts

During his April 1952 service entrance examination, the Veteran 
responded in the negative, when asked whether he then had, or had 
ever had, shortness of breath, pain or pressure in his chest, or 
a chronic cough.  On examination, his lungs and chest were 
normal, and a chest X-ray was negative. The Veteran's service 
medical records are negative for any complaints or clinical 
findings of a lung disorder.  In November 1952, a chest X-ray 
revealed calculus on the first rib. During the Veteran's service 
May 1956 service separation examination, his lungs and chest were 
found to be normal, and a chest X-ray was negative.

During treatment in April 1992, K. N. A., M.D., reported that he 
did not see anything to suggest pleural thickening or any type of 
asbestosis or other problems.  Dr. A. acknowledged that he was 
not an expert in the field.

In December 1993, the Veteran was examined at the University of 
Iowa by P. M., M.D.  It was noted that the Veteran had a 
significant history of asbestos exposure, while employed by the 
railroad.  The Veteran denied having had any asbestos exposure in 
the Navy.  He also denied any respiratory problems.  It was noted 
that he had a history of smoking from 1950 to 1956 at the rate of 
1/2 pack per day.  Pulmonary function testing was within normal 
limits.  Diffusing capacity, uncorrected for hemoglobin, was 
increased, suggesting pulmonary hemorrhage, obesity, congestive 
heart failure, hyperthyroidism, or asthma.  A chest X-ray showed 
questionable pleural thickening versus a soft tissue shadow.  
Therefore, a high resolution CT scan was performed.  The CT scan 
revealed pleural thickening, bilateral pleural plaques, and 
calcified granuloma of the lungs.  Additionally, there were 
several curvilinear bands consistent with asbestos-related 
parenchymal changes.   There was no evidence of a fibrotic change 
of the lung.

In July 1999, Dr. A. treated the Veteran for a two week history 
of chest pain and coughing.  A chest X-ray showed no pneumonia or 
failure.  The diagnoses were chest pain and bronchitis.  

In April 2001, during treatment by Dr. A., the Veteran complained 
of chest pain and shortness of breath unrelated to exertion or 
any specific aggravating factor.  He was worried that he was 
having a worsening of his mild asbestosis problem.  A chest X-ray 
reportedly looked no worse.  Following a workup, the diagnoses 
were chest pain, dyspnea, and asbestosis.

VA outpatient treatment records, dated from December 2002 to May 
2009, are negative for any complaints or clinical findings of a 
chronic, identifiable lung disorder.

In July 2008, the Veteran reported his employment history.  In 
addition to his time in the Navy, he had worked for the railroad 
for 32 years as a machinist and locomotive foreman.  He also 
worked for 7 years as a maintenance man for a hospital and for an 
auto club.  

In November 2008, a chest X-ray, taken during a VA examination, 
was normal.  Pulmonary function tests were also performed but not 
interpreted.

In August 2010, the Veteran was examined by VA to determine the 
nature and etiology of any lung disorder found to be present.  He 
noted the history of asbestos concerns from 1993.  He also noted 
that he had not had any recent acute or chronic lung diagnosis or 
treatment and stated that he had not had any further evaluation 
or treatment since the mid-1990's for any asbestos-related lung 
condition.  A chest X-ray revealed a few calcified granulomas in 
the lungs.  It was negative for any infiltrate or effusion.  
Pulmonary function tests were reportedly normal, as were those 
performed in 1993 and 2008.  Following the examination, the 
examiner concluded that there was no current respiratory 
disability.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

Nevertheless, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  


Analysis

The Veteran contends that he has a lung disorder, primarily due 
to his exposure to asbestos, while performing duties as an 
engineman in the Navy.  Therefore, he maintains that service 
connection is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report his that he was exposed to asbestos in 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As 
a layman, however, he is not qualified to render opinions which 
require medical expertise, such as the diagnosis of any residuals 
of that exposure or the cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot be 
considered credible evidence of service connection.  38 C.F.R. 
§ 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the evidence discloses that the Veteran served in 
the Navy as an engineman, however, his service medical records 
are negative for a lung disorder of any kind.  In the early to 
mid-1990's, the Veteran's private treating physicians were 
concerned that he might have the residuals of asbestos exposure.  
While it is not inherently incredible to believe that the Veteran 
could have been exposed to asbestos during service, he actively 
contradicted that possibility in 1993, when he denied such 
exposure.  In fact, he identified his exposure as coming during 
his lengthy career with the railroad.  While not dispositive, 
such evidence militates against his claim.  In this regard, the 
Board notes that contemporaneous evidence such as that reported 
by the Veteran in 1993 has greater probative value than the 
history he reports today.  See, e.g., Curry v. Brown, 7 Vet. App. 
59, 68 (1994).  

Despite the concerns that the Veteran might have asbestos-related 
lung disease, there have been no diagnoses or findings of that 
disorder since 2001.  In fact, subsequent treatment and 
examinations, including radiographic studies, pulmonary function 
tests, and a VA evaluation of the Veteran's respiratory system 
have been negative for any findings of a chronic, identifiable 
lung disorder of any kind.  In this regard, the Board places 
greater weight on the report of the August 2010 VA examination 
than it does on the December 1993 report from the University of 
Iowa.  Though both were comprehensive, the VA examiner's opinion 
was better-informed, as he was able to review the entire claims 
folder in arriving at his decision.  Moreover, the opinion of the 
VA examiner is more consistent with and, generally, supported by 
the preponderance of the evidence, particularly the more recent 
evidence, which is negative for any findings of a lung disorder.  

Absent a current diagnosis of a chronic, identifiable lung 
disorder, the Veteran does not meet the criteria for a grant of 
service connection.  Accordingly, service connection is not 
warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claims.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a lung disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


